DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: jaw actuation mechanism in claim 1 and jaw retraction mechanism in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 12, 13, 18, 19, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bender (59,188).

    PNG
    media_image1.png
    472
    500
    media_image1.png
    Greyscale
Bender discloses all of the limitations of claims 1 and 25, i.e., a vine removal tool, comprising a hook B, Fig. 1 partially shown here having a distal hook end distal free end, a proximal hook base about pivot pin E, and a vine slide surface @b positioned between the distal hook end and the proximal hook base; a vine collection area defined by b, concave arcuate section formed around the proximal hook base and in proximity to the vine slide surface, wherein the vine slide surface is operable to direct one or more vines into the vine collection area; a movable jaw A having a jaw projection convex blade operable to move toward and away from the vine collection area; a shaft lower handle C that is directly or indirectly connected to the hook; and a jaw actuation mechanism D, pivot pin and the rope operable to cause the jaw projection to move toward the vine collection area to grip the one or more vines (claim 1); a shaft C or D that is directly C or indirectly D connected to the hook B and a belt rope operable for fastening about a person capable of, wherein the belt rope is connected indirectly to the shaft indirectly to C/directly to D, hook, or jaw actuation mechanism such that force applied to the belt, in a direction away from the hook, is operable to pull the hook in a direction toward the person the Figure.
Regarding claim 2, Bender meets the limitations, i.e., the vine removal tool of claim 1, wherein the jaw projection blade A has a major jaw projection dimension longitudinally, wherein the vine slide surface defined by B has a vine slide length, and wherein the vine slide length is longer than the major jaw projection dimension of the jaw projection Fig. 1 or longer than two times the major jaw projection dimension of the jaw projection.
Regarding claim 5, Bender meets the limitations, i.e., the vine removal tool of claim 1, wherein the vine collection area defined by B, b comprises a vine collection surface having multiple surface features serrated teeth B with different respective elevations or wherein the jaw projection comprises a jaw projection surface having multiple surface features with different respective elevations.
Regarding claim 7, Bender meets the limitations, i.e., the vine removal tool of claim 1, wherein the vine collection area defined by B, b comprises a vine collection surface having multiple surface features serrated teeth B or wherein the jaw projection comprises a jaw projection surface having multiple surface features, wherein the multiple surface features are configured to minimize severing a vine while gripping it between the jaw projection and the vine collection area.
Regarding claim 12, Bender meets the limitations, i.e., the vine removal tool of claim 1, further comprising a belt rope not numbered operable for fastening about a person at least capable of, wherein the jaw actuation mechanism is operatively connected to the belt and to the movable jaw Fig. 1.
Regarding claim 13, Bender meets the limitations, i.e., the vine removal tool of claim 1, wherein the jaw actuation mechanism E, B, rope includes a line rope plus D that is operable to connect, at an effective distance that is variable, the movable jaw to a belt rope operable for fastening about a person capable of, and wherein the line has a line length from the movable jaw to the belt end of rope fastened about the user, and wherein the line  length is re-adjustable to provide the effective distance pulling on the rope.
Regarding claim 18, Bender meets the limitations, i.e., the vine removal tool of claim 1, wherein the vine collection area about b comprises a pocket apex of the inner arcuate area, wherein the jaw projection is configured to at least partly fit within pocket dimensions of the pocket Fig. 1, wherein the pocket has a pocket length, wherein the vine slide surface has a vine slide length defined by inner length of B, wherein the vine slide length is longer than 1.5 times the pocket length Fig. 1, and wherein the jaw actuation mechanism is operable to cause the jaw projection to enter, and/or to extend beside, the pocket.
Regarding claim 19, Bender meets the limitations, i.e., the vine removal tool of claim 1, wherein the hook has a hook spine outer convex area of B opposite the vine slide surface, wherein the hook spine extends from the distal hook end free end to a hook projection base defined by B, b, wherein the vine slide surface and the hook spine define a hook projection between the vine slide surface and the hook spine, and wherein the hook projection is configured for subterranean movement capable of.
Regarding claim 20, Bender meets the limitations, i.e., the vine removal tool of claim 1, further comprising a jaw retraction mechanism rope that is operable to cause the jaw projection to move away from the vine collection area by pulling the rope, wherein the jaw retraction mechanism the rope provides a minimum of 8’/pounds torque a rope that is strong enough for pruning.
Regarding claim 21, Bender meets the limitations, i.e., the vine removal tool of claim 1, wherein force applied by a person directly or indirectly to the jaw actuation mechanism, in a direction away from the hook e.g., pulling the rope, is operable to pull one or more vines caught on the vine slide surface or in the vine collection area in a direction toward the person.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 3, 10, 11 and 20, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Bender.
Bender meets all of the limitations of claims 26 and 3, as described above, except for a vine slide length that is longer than or equal to 4 inches. 
Bender meets all of the limitations of claim 10, as described above, i.e., wherein a portion of the vine slide surface defined by B lies along a vine slide axis longitudinal axis of B, wherein the jaw projection comprises a jaw projection surface having a surface jaw projection surface width thickness that is perpendicular to the vine slide axis Fig. 1, except for the jaw projection surface width to be greater than or equal to 0.5 inches.
It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., forming a 5-inch slide area, for a desired length depending on the size of the shrubs or vines (claim 3) or to form the jaw at least half an inch, for strength (claim 10) or to from the angle less than 75 degrees for a better reach (claim 11), in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 20 is considered met by Bender, since the rope retraction mechanism of the pruner configured for cutting limbs is capable of capable of providing 8 ft/lb torque, however in order to expedite the prosecution, it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., a tick and strong rope for cutting limbs that would require at least 10 ft/lb, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and since such modification would require routine experimentations with predictable results. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Webber (5,613,301).
Bender meets all of the limitations of claim 4, as described above, except for the jaw projection to comprise a jaw projection surface having multiple surface features with different respective elevations.

    PNG
    media_image2.png
    215
    265
    media_image2.png
    Greyscale
Bender meets all of the limitations of claim 8, as described above, i.e., the vine removal tool of claim the vine removal tool of claim 7, wherein the vine collection area defined by B, b comprises a vine collection surface having multiple surface features serrated teeth B, except for the jaw projection surface comprises multiple jaw projection surface features that are configured to mesh with the multiple vine collection surface features.
Webber teaches a fruit picker having a serrated jaw 14’ in addition to a serrated hook 14, Fig. 2, partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Bender with the serrated jaw projection as taught by Webber for a better grip and cutting depending on the type and shape of the vine/workpiece.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Merine (224,936).
Bender meets all of the limitations of claim 6, as described above, i.e., the vine removal tool of claim 5, wherein a portion of the vine slide surface lies along a vine slide axis, wherein one or more of the multiple features serration B has a feature major axis, except for the feature major axis and the vine slide axis form a feature angle that is less than or equal to 45 degrees.

    PNG
    media_image3.png
    458
    330
    media_image3.png
    Greyscale
Merine teaches a fruit picker having a serrated stationary jaw or hook d’ with serrated jaws that form an angle of about 45 degrees. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the serrated hook defining the vine slide area of Bender with the 45-degree serrated hook as taught by Merine for a better grip and cutting depending on the type and shape of the vine/workpiece.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bender.
Bender meets all of the limitations of claim 9, as described above, i.e., the vine removal tool of claim the vine removal tool of claim 1, wherein a portion of the vine slide surface defined by B lies along a vine slide axis an axis along B, wherein the vine collection area b has a vine collection surface defined by arcuated portion of B with a vine collection surface width defined by the thickness of jaw B that is perpendicular to the vine slide axis Fig. 1, wherein the jaw projection blade A comprises a jaw projection surface having a jaw projection surface width thickness of A that is perpendicular to the vine slide axis, except for the jaw projection surface width to be greater than the vine collection surface width instead of being smaller Fig. 1. Disclosure does not provide any criticality to this feature, accordingly, it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to rearrange the jaw/hook such that the hook nests within a double-bladed jaw in adapting for applications requiring higher cutting force and/or for an alternative means of achieving the same results and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
	
Claims 14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Honick (4,096,630).
Bender meets the limitations of claim 14, except for comprising a retraction reel for operable connection to the belt, wherein the retraction reel is operable to re-adjust the line length and operable to maintain the line at a re-adjusted line length. 
Honick teaches a pole pruner having a pulley 42, 44 as a retraction means Fig. 1. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Bender with the retraction means as taught by Honick to reduce the friction in operation. 
Regarding claim 20, Bender modified by Honick as applied above, meets the claim, except for the disclosed minimum torque. It also would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention by setting the retraction means of providing a minimum of 8 ft/lb in adapting for applications needing such torque, requiring routine experimentations with predictable results. 
Bender meets all of the limitations of claim 16, as described above, including a hook spine convex outer surface opposite the vine slide surface, except for comprising a surface skimmer mounted directly or indirectly to the hook, wherein the surface skimmer has a skimmer edge that substantially extends from the vine collection area or the vine slide surface toward the hook spine.

    PNG
    media_image4.png
    268
    383
    media_image4.png
    Greyscale
Honick teaches a pole pruner having a hook Fig. 1, with side bars 2a and side plates 61, 61, Figs. 1 (partially shown here) and 3. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Bender with the side bars and/or side plates as taught by Honick to enhance the vine/workpiece support area and/or to strengthen the hook. Note that thicker side bars (and/or plates) provided on the hook B of Bender would define a surface skimmer thickened area (2a, 2b and/or 61) extending from the vine slide surface towards the spine/outer surface of B.
Regarding claim 17, PA (prior art, Bender modified by Honick) meets the limitations, i.e., the vine removal tool of claim 16, wherein the skimmer edge thickened area (2a, 2b and/or 61) meets the narrative/functional language of operable to resist sinking below a soil surface as the distal hook end is below the soil surface and pulled toward a person operating the vine removal tool.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Sheu (5,613,301).

    PNG
    media_image5.png
    529
    282
    media_image5.png
    Greyscale
Bender meets all of the limitations of claim 22, as described above, except for a retractable cutting blade that is distinct from the hook, wherein the retractable cutting blade is directly or indirectly mounted to the hook in a manner that prevents the retractable blade from entering the vine collection area.
Sheu teaches tree pruner having a hook Fig. 1, a jaw 12 and a retractable cutting blade saw 13 that retracts Fig. 4, 03:10-14. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Bender with the retractable blade that is directly mounted on the hook as taught by Sheu to diversify the tool for pruning twigs.
Regarding claim 23, PA (prior art, Bender modified by Sheu) meets the limitations, i.e., the vine removal tool of claim 22, wherein force applied by a person directly or indirectly to the jaw actuation mechanism pulling the rope, in a direction away from the hook, is operable to enhance force applied by the retractable cutting blade against an object to be cut than by applying from the shaft alone actuate the jaw moves the saw inline for cutting a twig.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Melter (5,084,975).
Bender meets the limitations of claim 24, except for comprising a shaft length-adjusting mechanism, wherein the shaft comprises a first shaft segment having a first shaft length, wherein the shaft comprises a second shaft segment having a second shaft length, wherein the shaft is operable to have an operating shaft length that is greater than or equal to either of the first shaft length or the second shaft length, wherein the shaft length-adjusting mechanism is operable to facilitate reversibly adjusting and maintaining the operating shaft length to be greater than either of the first shaft length or the second shaft length.

    PNG
    media_image6.png
    264
    724
    media_image6.png
    Greyscale
Melter teaches an extendable pruner having a telescopic handle 10 with two sections 12, 14. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Bender with the telescopic handle as taught by Melter to provide easy access to limbs and trees normally not accessible by fixed handle.
	Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Cheng and Boley et al. pulley operated vine removal tools are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
May 3, 2022							Primary Examiner, Art Unit 3723